Citation Nr: 0909903	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  98-18 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for organic brain 
syndrome.

2.  Entitlement to service connection for schizophrenia.

3.  Entitlement to service connection for a cervical spine 
disability as secondary to organic brain syndrome, 
schizophrenia, and seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from February to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the veteran's claim of 
service connection for schizophrenia and determined that new 
and material evidence had not been received sufficient to 
reopen a previously denied claim of service connection for 
organic brain syndrome.  The veteran disagreed with this 
decision in August 1998.  He perfected a timely appeal in 
October 1998 and requested a videoconference Board hearing.  
An RO hearing was held on the veteran's claims in January 
1999.  A videoconference Board hearing was held at the RO in 
May 2000 before a Veterans Law Judge who retired subsequently 
from the Board.  

In December 2000, the Board remanded the veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.

This matter also is on appeal of a February 2002 rating 
decision which denied the veteran's claim of service 
connection for a cervical spine disability as secondary to 
organic brain syndrome, schizophrenia, and seizures.  The 
veteran disagreed with this decision in March 2002.  He 
perfected a timely appeal in June 2003 and requested another 
Board hearing.  A Travel Board hearing was held before the 
undersigned at the RO in December 2005.  

In June 2006, the Board remanded the veteran's appeal again 
to the RO/AMC.

The Board notes that, in a May 1997 rating decision, the RO 
denied the veteran's application to reopen a previously 
denied claim of service connection for organic brain syndrome 
(characterized as organic residuals of a head injury).  The 
veteran did not appeal this decision, and it became final.  
See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008).  In a 
February 2002 Supplemental Statement of the Case, the RO 
essentially reopened the veteran's previously denied claim of 
service connection for organic brain syndrome and denied this 
claim on the merits.  The Board does not have jurisdiction to 
consider a claim that has been adjudicated previously unless 
new and material evidence is presented.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, although 
the RO has reviewed the veteran's service connection claim 
for organic brain syndrome on a de novo basis, this issue is 
as stated on the title page.  

Regardless of the RO's reopening of the claim for service 
connection for organic brain syndrome, the Board must make 
its own determination as to whether new and material evidence 
has been received to reopen this claim.  That is, the Board 
has a jurisdictional responsibility to consider whether a 
claim should be reopened, regardless of the RO's finding.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).

Unfortunately, the issue of entitlement to service connection 
for a cervical spine disability as secondary to organic brain 
syndrome, schizophrenia, and seizures must be remanded again 
to the RO/AMC.  This issue is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO/AMC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In May 1997, the RO denied the veteran's application to 
reopen a previously denied claim of service connection for 
organic brain syndrome.

3.  New and material evidence has not been received since May 
1997 in support of the veteran's claim of service connection 
for organic brain syndrome.

4.  The veteran's service medical records show no complaints 
of or treatment for schizophrenia during active service.

5.  The competent medical evidence shows that the veteran's 
current schizophrenia is not related to active service.


CONCLUSIONS OF LAW

1.  The May 1997 RO decision, which denied the veteran's 
application to reopen a previously denied claim of service 
connection for organic brain syndrome, is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.104 (2007).

2.  Evidence received since the May 1997 RO decision in 
support of the claim of service connection for organic brain 
syndrome is not new and material; accordingly, this claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

3.  Service connection for schizophrenia is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the RO could not have provided the veteran with VCAA 
notice prior to the initial unfavorable rating decision 
because that decision was issued in April 1998, well before 
the VCAA's enactment.  In any event, the RO provided the 
veteran with VCAA notice in July 2003.  Pursuant to the 
Board's June 2006 remand, the RO also provided the appellant 
with notice of the Dingess requirements and additional VCAA 
notice in July 2006.  Although this notice was provided after 
the April 1998 and February 2002 RO decisions which are the 
subject of the current appeal, the Board notes that the 
claimant has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.    

The July 2006 VCAA notice letters also defined new and 
material evidence, advised the veteran of the reasons for the 
prior denial of the claim of service connection for organic 
brain syndrome, and noted the evidence needed to substantiate 
the underlying claim.  That correspondence satisfied the 
notice requirements as defined in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The veteran has not alleged any prejudice as a result of the 
untimely notification nor has any been shown.  In response to 
all of this notice, the veteran informed VA in July 2006 and 
in November 2007 that he had no further information or 
evidence to submit in support of his claims.  As the 
veteran's claims are denied herein, no new disability ratings 
or effective dates for an award of benefits will be assigned.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Dingess, 19 Vet. 
App. at 473.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file.  Although the 
veteran has testified that he is receiving benefits from the 
Social Security Administration (SSA), in response to a 
request for the veteran's SSA records, SSA informed VA in 
June 2005 that it was unable to locate these records after an 
exhaustive and comprehensive search.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The veteran has been provided VA examinations to determine 
the nature and etiology of his current schizophrenia.  
Accordingly, and because new and material evidence has not 
been received to reopen the veteran's previously denied 
service connection claim for organic brain syndrome, the 
Board concludes that additional examinations are not 
necessary.  And, as VA has fulfilled the duty to notify and 
assist to the extent possible, the Board can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence

In May 1997, the RO determined that new and material evidence 
had not been received sufficient to reopen a previously 
denied claim of service connection for organic brain syndrome 
(characterized as organic residuals of a head injury).  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2007).  Because the veteran did 
not appeal this decision, the May 1997 RO decision became 
final.

The claim of entitlement to service connection for organic 
brain syndrome may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The veteran filed this application to reopen his previously 
denied service connection claim for organic brain syndrome on 
a VA Form 21-4138 that was received at the RO on May 20, 
1997.  New and material evidence is defined by regulation, 
see 38 C.F.R. § 3.156, which VA amended in 2001.  See 66 Fed. 
Reg. 45620- 45632 (August 29, 2001).  The amended version of 
38 C.F.R. § 3.156(a) is applicable only to claims filed on or 
after August 29, 2001, however.  Because the veteran filed 
this application to reopen his claim of service connection 
for organic brain syndrome on May 20, 1997, the earlier 
version of 38 C.F.R. § 3.156(a) is applicable to this case.  

Under the applicable provisions, new and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the veteran's application to reopen a claim 
of service connection for organic brain syndrome, the 
evidence before VA at the time of the prior final RO decision 
in May 1997 consisted of the veteran's service medical 
records, a report of VA hospitalization dated in August and 
September 1989, and VA outpatient treatment records dated 
from September 1990 to August 1996.  In this decision, the RO 
noted that, although the VA outpatient treatment records were 
new, this evidence was not material because it essentially 
duplicated evidence previously considered in support of the 
claim of service connection for organic brain syndrome.  
Thus, this claim was not reopened.

The newly submitted evidence consists of additional VA 
outpatient treatment records, a private magnetic resonance 
imaging (MRI) scan of the veteran's brain in September 2001, 
and the veteran's hearing testimony and lay statements.

The veteran testified at an RO hearing in January 1999 that 
he was being treated for headaches as a result of his organic 
brain syndrome.  He attributed his organic brain syndrome to 
an in-service head injury.  

The newly submitted VA outpatient treatment records show that 
computerized tomography (CT) scan of the veteran's head in 
August 2000 was normal.  

The private MRI scan of the veteran's brain in September 2001 
was negative for acute abnormality.  A few small non-specific 
high T2 signal white matter lesions in a subcortical 
distribution were noted as "likely microvascular disease."

CT scan of the chest in April 2004 was normal.

In a May 2004 statement, the veteran contended that new and 
material evidence in the form of a CT scan done in April 2004 
constituted new and material evidence sufficient to reopen 
his previously denied service connection claim for organic 
brain syndrome.

With respect to the veteran's application to reopen a claim 
of service connection for organic brain syndrome, the Board 
observes that the evidence that was of record in May 1997 did 
not show any causal relationship between the veteran's 
acknowledged in-service minor head injury and organic brain 
syndrome.  Nor was there any evidence of a current diagnosis 
of organic brain syndrome which could be attributed to active 
service.  The newly submitted evidence shows only that the 
veteran's head was normal clinically following CT scan in 
August 2000 and that his brain showed no acute abnormalities 
following a private MRI scan in September 2001.  Despite the 
veteran's assertions to the contrary, the CT scan of his 
chest in April 2004 does not constitute new and material 
evidence sufficient to reopen a previously denied claim of 
service connection for organic brain syndrome.  Although this 
evidence is new, in that it has not been submitted previously 
to agency adjudicators, it is not material to the issue of 
whether the veteran's claimed organic brain syndrome is 
related to active service.  A review of the VA and private 
treatment records submitted since May 1997 does not show any 
objective medical evidence of a diagnosis of organic brain 
syndrome which could be attributed to active service or any 
causal relationship between the veteran's in-service minor 
head injury and his claimed organic brain syndrome.  Thus, 
the newly submitted evidence does not raise a reasonable 
possibility that the veteran's claimed organic brain syndrome 
may be related to active service, does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for organic brain syndrome, and is either 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial.  Because new and material 
evidence has not been received, the Board finds that the 
previously denied claim of service connection for organic 
brain syndrome is not reopened. 

Service Connection

The veteran contends that he incurred schizophrenia during 
active service.  Specifically, he contends that, after being 
struck in the head while onboard his ship, he became paranoid 
of his fellow shipmates and was discharged.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  
See Savage, 10 Vet. App. at 495-498.

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination  in October 
1968, the veteran denied any relevant medical history.  
Clinical evaluation was normal.  

On October 3, 1969, the veteran was seen in an emergency room 
at the U.S. Naval Hospital in Charleston, South Carolina, 
with a complaint of "trauma to rear of head."  At that 
time, the in-service examiner noted that the veteran was 
oriented and "still slightly intoxicated."  The wound was 
cleansed and a sterile dressing was applied.  X-rays showed 
slight diastasis of the occipital mastoid which was 
"probably not significant."  Physical examination showed 
that the veteran was uncooperative, oriented times three, 
clear tympanic membranes, and pupils equal, round, and 
reactive to light and accommodation.  There was no clinical 
evidence of a fracture externally and no focal neurologic 
signs.  

On October 7, 1969, the veteran was seen in follow-up for a 
minor head injury and contused laceration of scalp in the 
occipital region.  The veteran was doing well with no 
significant headaches.  His scalp laceration was purulent and 
without cellulitis.

On neuropsychiatric consultation on October 14, 1969, it was 
noted that the veteran recently had been on unauthorized 
absence (UA) for 21 hours.  Mental status examination of the 
veteran showed full orientation, "significant more 
intelligent than his testing scores upon enlistment imply" 
although the veteran was "vague about the reasons for his 
enlistment," he described multiple stresses in his life, but 
no clinical depression, and no thought disorder.  The 
diagnosis was mixed-type immature personality and the 
examiner recommended that the veteran be separated under 
honorable conditions "in order to avoid any compromising 
actions that would effect this man's service record or 
relations with his shipmates."

At the veteran's separation physical examination in November 
1969, clinical evaluation was normal except for a circular 
scar on the posterior head and other scars.  

The post-service medical evidence shows that the veteran was 
hospitalized for several days at a VA Medical Center in 
February 1991 for "feeling like he was going to harm his 
wife [and] auditory hallucinations."  The veteran's 
complaints included periods of confusion.  "He is very vague 
about his symptoms."  Mental status examination of the 
veteran showed stammering while talking, coherent and 
relevant but slow speech, vague paranoid, auditory 
hallucinations of a command nature, and full orientation.  
The diagnoses included paranoid schizophrenia.

On VA examination in September 1991, the veteran's complaints 
included auditory hallucinations for the past 3 years which 
were "directive in nature telling him to beat his wife and 
children, telling him to jump off the bridge, and telling him 
he was no good."  Mental status examination of the veteran 
showed that he referred constantly to an in-service head 
injury in 1969 which, in his opinion, was the source of all 
of his problems, no organic thought disorder, reported 
auditory hallucinations and ideas of reference, full 
orientation, no gross memory impairment, some concrete 
thinking, and a reported increase in paranoid thoughts.  The 
VA examiner noted that, although the veteran dated the onset 
of his schizophrenia to age 40 "which is a little late for 
the development of schizophrenia but the onset cannot be 
adequately determine and it may have occurred earlier."  The 
diagnoses included chronic moderate undifferentiated-type 
schizophrenia.

On VA examination in October 1991, the veteran complained of 
hearing voices.  He reported being struck in the head while 
on active duty in 1969 and lost consciousness.  His medical 
history also included a diagnosis of schizophrenia in 1989.  
Mental status examination of the veteran showed psychomotor 
retardation, paranoid ideation, no apparent hallucinations, 
and full orientation.  The diagnoses included chronic 
moderate undifferentiated type schizophrenia.

On VA examination in August 1993, the veteran's complaints 
included a history of hearing voices but "he is doing much 
better."  Physical examination of the veteran showed fluent 
speech, intermittent stammering versus stuttering, and fair 
memory.  The impressions included schizophrenia.

The veteran's post-service VA outpatient treatment records 
show continuing treatment for schizophrenia beginning in 
1994.  For example, on a "Statement of Patient's Treatment" 
from the VA Outpatient Clinic in Mobile, Alabama, dated in 
May 1994, W.H.S. stated that the veteran was being treated 
for schizophrenia bi-weekly.

The veteran was hospitalized at a VA Medical Center for 
several days in February 1997 for complaints of continued 
auditory hallucinations.  Mental status examination of the 
veteran on admission showed no suicidal or homicidal 
ideation, no loose association of ideas, a history of 
auditory hallucinations but none on examination, and no 
delusions.  The discharge diagnoses included chronic paranoid 
type schizophrenia.

The veteran was hospitalized at a VA Medical Center in July 
and August 1998 for complaints of cocaine addiction.  Mental 
status examination of the veteran showed no overt thought 
disorder, paranoia, depression, suicidal or homicidal 
ideation, or hallucinations.  The discharge diagnoses 
included schizophrenia, undifferentiated type, in remission.

On VA outpatient treatment in February 2000, the veteran's 
complaints included auditory hallucinations which caused 
sleep disturbance and chronic depression.  He denied suicidal 
or homicidal ideation.  Objective examination showed that he 
had full orientation.  The assessment included paranoid 
schizophrenia.

On VA examination in April 2001, a remote history of a 
diagnosis of paranoid schizophrenia was noted.  The VA 
examiner reviewed the veteran's claims file, including his 
service medical records.  Mental status examination of the 
veteran showed mild stuttering on rare occasions but 
otherwise fluent speech, logical and coherent thoughts, no 
marked tangentiality or circumlocutory speech, no flight of 
ideas or evidence of disorganized thinking, no significant 
mood disturbance, no current suicidal or homicidal ideation 
or plan, no hallucinations This examiner concluded that "it 
is very likely that [the veteran's] chronic, at times 
significant, alcohol use, in combination with crack cocaine 
abuse, have contributed to his cognitive, as well as to his 
psychiatric, difficulties."  This examiner also concluded 
that the veteran's symptoms "more closely resemble the 
diagnostic criteria for schizoaffective disorder than 
paranoid schizophrenia.  Substance abuse, especially cocaine, 
have likely contributed to his paranoid thinking, erratic 
emotions, and violent behavior."  After reviewing the 
veteran's claims file, interviewing the veteran and his wife, 
and considering the veteran's test results, the VA examiner 
opined that the veteran's psychiatric disorder developed, or 
became apparent, during active service but it was not likely 
the direct result of his in-service head trauma.  The 
diagnoses included chronic moderate schizoaffective disorder.

In September 2002, the veteran complained that the voices he 
heard "are running me crazy because of severe head and neck 
pain."  He denied commands from auditory hallucinations and 
suicidal or homicidal ideation.  He was depressed frequently.  
The VA examiner noted that the veteran's medications to treat 
schizophrenia "are fairly effective" in treating his 
symptoms.  Objective examination showed full orientation, 
logical and goal directed thoughts, and normal speech.  The 
assessment was paranoid schizophrenia.

In November 2002, the veteran reported good results from 
taking his medication and no side effects.  "He is hearing 
voices bad this morning.  They are telling him to help his 
brother, but he can't find out where they want him to go to 
find his brother."  The veteran also reported giving away 
food to people on the street even though he was hungry and 
waking up during the night screaming.  He reported homicidal 
ideation.  Mental status examination of the veteran showed 
full orientation, normal speech, a calm psychomotor state, 
logical and goal-directed thoughts, reported suicidal and 
homicidal ideation "at times; none at present", some 
reported delusions, and no ideas of reference, obsesses ions, 
hallucinations, or anxiety.  The impressions included 
paranoid schizophrenia.

On VA examination in March 2007, the veteran "was very 
focused on his somatic complaints that are rather vague in 
nature."  The VA examiner reviewed the veteran's claims 
file, including his service medical records.  Although the 
veteran attributed all of his problems to an alleged in-
service head injury after being struck in the head and waking 
up onboard ship "in a pool of blood," the VA examiner noted 
that the service medical records showed only a "minor trauma 
that resulted in a laceration of the scalp."  Mental status 
examination of the veteran showed normal thought content, a 
loosening of associations, "a tendency to be very 
circumstantial and ramble[] on about topic that had nothing 
to do with the topic that was being discussed," reported 
paranoid delusions and auditory hallucinations, reported 
suicidal ideation without a current plan or intent, no 
homicidal ideation, full orientation, and coherent but 
rambling speech of normal rate and volume.  The VA examiner 
stated that there was not enough evidence that the veteran's 
reported in-service head trauma was severe enough that it 
resulted in his current psychiatric symptoms.  The VA 
examiner concluded that it was less likely than not that the 
veteran's reported in-service head trauma resulted in 
schizophrenia.  This examiner also stated that, although a 
different VA examiner had concluded in 2001 that the 
veteran's psychiatric disorder developed or became apparent 
during active service, "I do not see how that conclusion was 
made."  This examiner noted that "there did not appear to 
be any evidence of psychiatric symptoms especially symptoms 
of schizophrenia" when the veteran was examined in October 
1969 just prior to his service discharge.  This examiner 
further noted that, although there was no evidence of an in-
service psychiatric symptoms, it was as likely as not that 
the veteran's psychiatric symptoms "could have started 
within the first year or two following his discharge."  The 
diagnosis was continuous paranoid-type schizophrenia.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
schizophrenia.  The service medical records show no 
complaints of or treatment for schizophrenia during active 
service.  Despite the veteran's repeated assertions to the 
contrary that a major head injury during active service led 
to his schizophrenia, there simply is no evidence in his 
service medical records that he was treated for any head 
injuries during active service other than a minor scalp 
laceration which resolved with in-service treatment.  
Further, as the VA examiner noted in March 2007, although the 
veteran received a neuropsychiatric evaluation in October 
1969 one month prior to his service separation in November 
1969, there was no evidence of symptoms of schizophrenia (or 
other psychiatric symptoms) at that evaluation.  It appears 
that the veteran first was treated for schizophrenia in 
February 1991, or more than 21 years after his service 
separation in November 1969.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The remaining post-service evidence shows continuing 
treatment for schizophrenia, although this disease was in 
remission following hospitalization in February 1997.  More 
importantly, none of the veteran's post-service treating 
physicians have related his current schizophrenia to active 
service or any incident thereof, to include the alleged major 
head trauma.  Instead, the VA examiner determined in April 
2001 that the veteran's psychiatric disorder developed, or 
became apparent, during active service but it was not likely 
the direct result of his in-service head trauma.  A different 
VA examiner determined in March 2007 that there was not 
enough evidence that the veteran's reported in-service head 
trauma was severe enough that it resulted in his current 
psychiatric symptoms and that it was less likely than not 
that the veteran's reported in-service head trauma resulted 
in schizophrenia.

The Veterans Court has held that the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Veterans Court also has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion." Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  The veteran has asserted repeatedly to 
his post-service treating physicians that he experienced 
major head trauma during active service; as noted elsewhere, 
there is no support in the veteran's service medical records 
for this assertion.  Although the VA examiner concluded in 
April 2001 that the veteran's psychiatric disorder "became 
apparent or developed" during active service, a different VA 
examiner in March 2007 questioned the April 2001 
determination that a psychiatric disorder "became apparent 
or developed" during active service because there was no 
evidence of symptoms or schizophrenia or other psychiatric 
symptoms anywhere in the veteran's service medical records.  
Thus, the April 2001 opinion is less than probative as to the 
etiology of the veteran's schizophrenia.

The VA examiner also determined in March 2007 that, although 
there was no evidence of in-service psychiatric symptoms, it 
was as likely as not that the veteran's psychiatric symptoms 
"could have started within the first year or two following 
his discharge."  Current regulations provide that service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102 (2006); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, even 
if the VA examiner's March 2007 opinion concerning the date 
of onset of the veteran's psychiatric symptoms is viewed in 
the light most favorable to the veteran, this evidence does 
not establish service connection for schizophrenia.  In 
summary, there is no competent medical evidence, including a 
medical nexus opinion, linking the veteran's current 
schizophrenia to an incident of or finding recorded during 
active service.

Additional evidence in support of the veteran's service 
connection claim for schizophrenia is his own lay assertions.  
As a lay person, however, the veteran is not competent to 
opine on medical matters such as the etiology of medical 
disorders.  The record does not show, nor does the veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As the preponderance of the evidence is against the 
veteran's claims, the benefit-of- the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).
 

ORDER

As new and material evidence has not been received, the claim 
of service connection for organic brain syndrome is not 
reopened.

Entitlement to service connection for schizophrenia is 
denied.


REMAND

In its June 2006 remand, the Board observed that the issue of 
entitlement to service connection for a cervical spine 
disability as secondary to organic brain syndrome, 
schizophrenia, and seizures was inextricably intertwined with 
the other claims on appeal.  The Board concluded that 
adjudication of the secondary service connection claim for a 
cervical spine disability "must be deferred pending the 
development requested below."  See Board remand dated 
June 1, 2006, at p. 5.  In its remand instructions, the Board 
requested that the RO readjudicate all of the veteran's 
pending claims following the completion of the additional 
development requested.  Id., at p. 6.

Unfortunately, however, after completing the development 
requested by the Board, the RO deferred adjudication of the 
veteran's claim of service connection for a cervical spine 
disability as secondary to organic brain syndrome, 
schizophrenia, and seizures in the October 2007 Supplemental 
Statement of the Case (SSOC).  The RO concluded that the 
secondary service connection claim for a cervical spine 
disability was inextricably intertwined with veteran's other 
pending claims.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Specifically, the RO stated, "In the absence of a 
final resolution to your claim for organic brain disorder 
and/or schizophrenia, the issue of your cervical spine 
disorder must be deferred for final determination in 
accordance with the provisions cited by Harris v. 
Derwinski."  See SSOC dated October 17, 2007, at p. 13.

The RO's reasons for deferring adjudication of the veteran's 
service connection claim for a cervical spine disability as 
secondary to organic brain syndrome, schizophrenia, and 
seizures are not clear.  The RO adjudicated the veteran's 
other pending claims in the October 2007 SSOC, although "the 
absence of a final resolution" of these claims was cited by 
the RO as the basis for deferring adjudication on the 
secondary service connection claim for a cervical spine 
disability.  The RO may have misinterpreted the Board's 
citation to Harris in the June 2006 remand as an instruction 
to defer any adjudication on the secondary service connection 
claim for a cervical spine disability until this case was re-
certified to the Board; however, as the Board noted in its 
remand instructions, adjudication of this claim was deferred 
only until the requested development was completed.  Once the 
requested development was completed, the RO should have 
adjudicated all of the veteran's pending claims in the 
October 2007 SSOC.

In any event, the RO's failure to comply with the Board's 
remand instructions constitutes a Stegall violation.  In 
Stegall v. West, 11 Vet. App. 268 (1998), the Veterans Court 
held that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  The RO/AMC failed to readjudicate the veteran's 
claim of service connection for a cervical spine disability 
as secondary to organic brain syndrome, schizophrenia, and 
seizures after completing the development requested in the 
Board's June 2006 remand.  It was error the RO/AMC to re-
certify this appeal to the Board in January 2008 without 
readjudicating this claim.  Given this error, and given that 
the RO/AMC has not complied with the Board's June 2006 remand 
instructions, another remand is required.

Accordingly, the case is REMANDED for the following action:

As requested in the Board's June 2006 
remand, readjudicate the claim of service 
connection for a cervical spine disability 
as secondary to organic brain syndrome, 
schizophrenia, and seizures.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


